Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment filed 12-30-2021 adds language to claim 12 of “adjusting the location of the domain wall wire” which represents language that the Examiner has judged to lack basis in the original disclosure.  All references to tuning are associated with current through the domain wall wire for moving the domain wall and that it is the movement of the domain wall that accomplishes the tuning function.  Claims 13-20 are rejected due to their dependency from claim 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (U.S. 2017/0212728) in view of Zhu et al (U.S. 2014/0067890) and/or Gupta et al (U.S. 10,078,496), or vice versa, and further in view of Wang et al (U.S. 2015/0044778) and/or Pepka et al (2013/0300406).
Sethi discloses a random number generator to provide stochastic fluctuation in the orientation of the magnetic state of a Hall cross structure via thermal energy due to low anisotropy (note for example paragraph 0024, 0025, 0059, 0069); and a domain wall wire coupled to the MTJ structure, the domain wall wire 14,16 having a domain wall, wherein movement of the domain wall tunes a probability distribution of the fluctuation in the 
Sethi utilizes a Hall structure rather than a tunnel junction structure comprising a tunnel barrier layer between sandwiched between a reference layer and a free layer.
Zhu discloses true random number generator (TRNG) apparatus comprising: a tunnel barrier layer 106 sandwiched between a reference layer 108 and a free layer 104; wherein thermal energy excites the random movement of the magnetic spins (paragraph 0026 and paragraph 0030) which causes a change of resistance which may be sampled to generate a true random number.  Figure 1 depicts two leads to TMR structure 100 for providing current 110.  Zhu generates 1’s and 0’s (paragraph 0022 for example).
Gupta discloses a magnetic tunnel junction based true fandom number generator including a tunnel barrier layer 104 sandwiched between a reference layer 106 and a free layer 102.  Random flipping of an orientation of magnetization of the third layer is induced by thermal fluctuations in the MTJ device (note the abstract of Gupta for example).  Figure 1 depicts two leads to TMR structure 110 for providing current.  Gupta generates 1’s and 0’s (as shown by box 145 of figure 1 for example).
Wang discloses that a sensor may utilize, for example, GMR sensing device having a spin valve structure, an MTJ sensing device having the spin valve structure, a GMI sensing device 
Pepka teaches that it is understood that, in general, a GMR element is more sensitive to magnetic field changes than a Hall element. Since a GMR element is much more sensitive than a Hall element, the coil size and current required for a given application can be reduced when compared to a Hall implementation. It is understood that a variety of sensing elements can be used to meet the needs of a particular application. Exemplary sensing elements include a Hall element, AMR, GMR, and MTJ elements.  Those of ordinary skill in the art additionally recognize that tunneling type MR sensor elements are also of increased sensitivity compared to other types of magnetic sensor elements.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to replace the Hall structure of Sethi with a MTJ structure for true random noise generation such as taught by Zhu and/or Gupta.  The motivation would have been: as evidenced by Zhu and Gupta, MTJ structures had been well established as effective for use in providing random fluctuations that may be sampled to provide true random number generation.  Additionally it was recognized in the prior art as evidenced by Wang and/or Pepka that Hall structures and MTJ structures were alternative structures for particular applications, magnetic field sensors being an example.
Alternately, it would have been obvious to arrange the true random number generator of Zhu and/or Gupta top operate in conjunction with a domain wall wire coupled to the MTJ structure of Zhu and/or Gupta wherein movement of the domain wall tunes a probability distribution of the fluctuation in the magnetic state of the free layer.  The motivation would .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (U.S. 2017/0212728) in view of Zhu et al (U.S. 2014/0067890) and/or Gupta et al (U.S. 10,078,496), or vice versa, and further in view of Wang et al and/or Pepka et al.
Official Notice is given that prior to the filing date of the claimed invention it was notoriously old and well known in the prior art to provide a separation layer between a free layer of a TMR structure and an adjacent conductive and/or magnetic layer.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Sethi et al in view of Zhu et al and/or Gupta et al, or vice versa, utilize a separation layer between the free layer of the TMR structure and the adjacent domain wall wire.  The motivation would have been: to provide a protective layer to protect the free layer or to provide a seed or adhesion layer to improve the formation of the domain wall wire.
Applicant did not contest the above Taking of Official Notice of this rejection that was set forth in the previous Office Action, as a result, the limitation in question is now considered Applicant Admitted Prior Art.
Allowable Subject Matter
Claims 3, 4, 6-8, 10, 11, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments filed 12-30-2021
The amendment to claims 1 and 12 adding the language that the domain wall wire is “located in the domain wall wire” in context does not change the Examiner’s position that the rejections set forth in the Office Action mailed 10-1-2021 are appropriate because the Examiner’s rejections were made on the basis of an interpretation that the two independent claims prior to the amendment of 12-30-2021 already effectively established that the domain wall location is in the domain wall wire.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Sunday, January 16, 2022